              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


MICHAEL J. MORRISON AND DANA   )
HARVEY; on behalf of themselves and all
                               )                                  5:20-cv-480
                                                        CASE NO. ________________
others similarly situated,     )
                               )                        PLAINTIFFS’ CLASS ACTION
         Plaintiffs,           )                        COMPLAINT
                               )
    v.                         )
                               )                        JURY TRIAL DEMANDED
MARATHON PETROLEUM COMPANY LP, )
ANDEAVOR LLC, AND MAHI LLC,    )
                               )
         Defendants.           )
                               )


         Plaintiffs Michael J. Morrison and Dana Harvey (“Plaintiffs”) bring this action individually

and as a putative class action pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3) on

behalf of all others similarly situated. Plaintiffs, by and through their undersigned attorneys, hereby

state:

                                     I.     INTRODUCTION

         1.     This class action arises out of Defendant Marathon Petroleum Company LP’s

(“Marathon”) breach of Defendant Andeavor LLC’s (“Andeavor”) 2018 Incentive Compensation

Program (“ICP”). Marathon agreed to pay full non-prorated 2018 ICP bonuses to certain eligible

employees who were terminated after Marathon’s $23.3 billion acquisition of Andeavor in October

2018. Despite amending the ICP to provide those eligible employees with non-prorated 2018 ICP

bonuses as memorialized in the Employee Severance & Benefit Treatment Guide and the S-4

Registration Statement Marathon filed with the Securities and Exchange Commission (“SEC”), as

well as making verbal representations of the same during Plaintiffs’ exit interviews, Marathon

refused to pay eligible employees, including Plaintiffs, their full non-prorated 2018 ICP bonuses.
             Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 2 of 16




Plaintiffs, individually and on behalf of all others similarly situated, now seek payment of those

portions of their 2018 non-prorated bonuses which Marathon has not paid, exemplary damages,

attorneys’ fees, and costs.

       2.      Keith Casey, a former Executive Vice President of Commercial and Value Chain

at Andeavor, filed a lawsuit against Defendants in the United States District Court for the Western

District of Texas on June 21, 2019 alleging that Defendants improperly withheld payment of his

full non-prorated 2018 ICP bonus. See Keith Casey v. Marathon Petroleum Company LP, et al.,

Civ. No. 19-cv-732 (Doc. 1); see also Am. Compl. (Doc. 8). In support of his claims, in addition

to referencing the same representations Defendants made to Plaintiffs and other eligible employees

as described above, Mr. Casey detailed various conversations he had with Marathon and Andeavor

executives, including Fiona Laird, Greg Goff, and Louis Rubiola, leading up to the merger in

which it was made clear that Marathon would pay the full non-prorated 2018 ICP bonus to all

employees, including those employees who were terminated without cause in connection with the

merger. See Am. Compl. at ¶¶ 19-21 (Doc. 8). Plaintiffs, individually and on behalf of all others

similarly situated, share the same grievances as set forth in Mr. Casey’s Amended Complaint –

Marathon breached the amended ICP, despite repeatedly confirming that Plaintiffs and other

eligible employees would be paid full non-prorated 2018 ICP bonuses. Plaintiffs, individually and

on behalf of all others similarly situated, now seek to hold Defendants responsible for failing to

fulfill their promise to pay full-year, non-prorated ICP bonuses.

                                        II.     PARTIES

       3.      Plaintiff Michael J. Morrison is an individual residing in Bexar County, Texas and

is the former Senior Vice President of Marketing.




                                                     2
            Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 3 of 16




       4.      Plaintiff Dana Harvey is an individual residing in Bexar County, Texas, and is the

former Director of Business Insurance.

       5.      Defendant Marathon is a limited partnership organized under the laws of Delaware

with its principal place of business in Findlay, Ohio. Defendant Marathon may be served through

its registered agent for service of process, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3136.

       6.      Defendant Andeavor is a limited liability company organized under the laws of

Delaware. It was formerly headquartered in Texas, but now has a primary place of business in

Ohio. Andeavor may be served through its registered agent for service of process, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       7.      Defendant Mahi LLC (“Mahi”) is a limited liability company organized under the

laws of Delaware and has a principal place of business in Ohio. Mahi is a wholly-owned subsidiary

of Marathon. According to Marathon filings with the SEC, Mahi was “formed for the sole purpose

of merging with and into [Andeavor].” Following the merger of Andeavor and Marathon, Mahi

“surviv[ed] the merger as the surviving company.” Following the merger, “all of the property,

rights privileges, immunities, powers, franchises and authority of [Andeavor] and [Mahi] shall vest

in [Mahi] and all debts, liabilities and duties of [Andeavor] and [Mahi] shall become the debts,

liabilities and duties of [Mahi].”1 Marathon Petroleum Company is the sole member of Mahi.

Mahi may be served through its registered agent for service of process, The Company Trust

Company, Company Trust Center, 1209 Orange Street, City of Wilmington, County of New

Castle, Delaware 19801.



1 See AGREEMENT AND PLAN OF MERGER AMONG ANDEAVOR, MARATHON PETROLEUM
CORPORATION, MAHI INC. AND MAHI LLC, dated April 29, 2018, and, available at
https://www.sec.gove/Archives/edgar/data/50104/000119312518140585/d542354dex21.htm.
                                                    3
             Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 4 of 16




                             III.    JURISDICTION AND VENUE

       8.      This Court has diversity jurisdiction over the subject matter of this action under 28

U.S.C. § 1332. The amount in dispute exceeds $75,000, exclusive of interest and attorneys’ fees.

In addition, the Plaintiffs and Defendants are citizens of different states.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims occurred in the District. Venue is also

proper because the parties agreed that “[v]enue shall lie exclusively with the United States District

Court in San Antonio, Texas, where applicable, or with the courts of Bexar County, Texas.”

             IV.     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       10.     Plaintiffs were employees of Andeavor. Michael Morrison worked for Andeavor

for over 2 years. As of October 3, 2018, Mr. Morrison served as the Senior Vice President for

Marketing. Ms. Harvey worked for Andeavor for over 15 years at the Director level. As of October

12, 2018, Ms. Harvey served as Director of Business Insurance.

       11.     Plaintiffs were eligible for Andeavor’s annual ICP bonus, which was designed to:

               a) Drive a performance-oriented culture by providing a market-competitive,
                  incentive pay opportunity that recognizes and rewards employees based on
                  collective, measurable contributions that deliver value;

               b) Motivate employees to achieve year-over-year incremental improvements to
                  the organization at both the corporate and business unit level; and

               c) Recognize and meaningfully reward high performers.

       12.     According to the written ICP plan, ICP payouts are based on three components: (a)

corporate-wide results; (b) business unit results; and (c) individual employee performance. After

these components are ascertained for a particular year, ICP bonuses are calculated using the

following strict formula: Incentive-Eligible Earnings X Incentive Target % X Final Scorecard

Result % X individual Performance Multiplier.

                                                      4
             Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 5 of 16




       13.     The ICP plan also states that “[e]mployees who separate from service and meet the

eligibility requirements for Terminated employees . . . will be calculated using the formula above;

however, Incentive Eligible Earnings will be what is received through the last paycheck.”

However, the ICP plan expressly allows for exceptions to this rule as long as they are approved

“by the Company’s senior officer with oversight of compensation matters.”

       14.     In April 2018, Marathon and Andeavor entered into a definitive merger agreement

in which Marathon would acquire all of Andeavor’s outstanding shares, representing a total equity

value of $23.3 billion and a total enterprise value of $35.6 billion. Mahi (a wholly-owned

subsidiary of Marathon) acquired all of Andeavor’s debts, liabilities, duties, and obligations

following the final merger. The board of directors of Marathon and Andeavor unanimously

approved the merger, and expected to close in the second half of 2018. However, before the merger

could close, Marathon and Andeavor first needed to persuade shareholders to vote for approval.

       15.     Marathon and Andeavor feared that job apprehension amongst Andeavor’s

employees could jeopardize the merger. Therefore, to ensure that Andeavor employees would be

fully incentivized to work tirelessly through the merger’s closing toward the combined company’s

long-term goals, Andeavor and Marathon promised all eligible employees, including Plaintiffs,

that they would not prorate their 2018 ICP bonuses.

       16.     Indeed, Andeavor and Marathon memorialized this amendment to the ICP by

providing Plaintiffs and other eligible employees with Severance & Benefit Treatment Guides,

which unequivocally state: “You are eligible for a full-year 2018 bonus (non-prorated) based on

final year-end performance.” (emphasis added). This representation was presented to Plaintiffs and

other eligible employees on the letter head of both companies, as follows:




                                                      5
              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 6 of 16




        17.      On July 20, 2018, Marathon filed an S-4 Registration Statement with the SEC

setting forth the details of the merger agreement, including the 2018 Annual Cash Performance

Bonuses to be paid to eligible Andeavor employees.

        18.      The S-4 confirms the terms of the Defendants’ amendment of the ICP, as Marathon

represented in the S-4 that “Eligible Andeavor employees . . . will receive payment of a 2018

annual cash performance bonus . . . for the full period in accordance with the performance criteria

and bonus opportunities established by Andeavor for the 2018 bonuses. . . Such bonuses will be

paid . . . to bonus eligible employees who remain employed through December 31, 2018 (unless

earlier terminated without cause, provided that this does not result in duplication of benefits) at the

time Andeavor generally paid such bonuses in the ordinary course . . .” (emphasis added).

        19.      Plaintiffs and other eligible employees further received correspondence on

Marathon letterhead advising that their 2018 ICP bonuses would be paid on April 1, 2019 and

directing questions to Marathon’s human resources department.

        20.      In addition, Marathon provided Plaintiffs with 2018 Incentive Compensation

Statements on Marathon letterhead, which clearly stated that Plaintiffs would receive non-prorated

2018 bonuses, as well as numerous calculations showing that Plaintiffs’ severance payments would

include full non-prorated 2018 ICP bonuses.

        21.      As set forth in Mr. Casey’s Amended Complaint, at an Executive Committee

meeting in September 2018, Fiona Laird – then Andeavor’s Senior Vice President of Human

Resources and now Marathon’s Chief Human Resources Officer2 – specifically Mr. Casey, as well


2 On July 25, 2018, Marathon announced its post-merger leadership team, which included Ms. Laird as the Chief
                                                           6
              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 7 of 16




as other present that Marathon had committed to paying the full non-prorated ICP bonuses. In that

meeting, Ms. Laird was seated at the table alongside Greg Goff, now Marathon’s Executive Vice

Chairman, and she emphasized that both she and Mr. Goff would be in leadership at Marathon

post-closing to ensure that all commitments would be kept.

        22.      In addition, as set forth in Mr. Casey’s Amended Complaint, during Casey’s last

week at Andeavor, he met with Louis Rubiola, who was then the Vice President of Finance in

charge of merger integration for Casey’s business unit (and currently Marathon’s Vice President

of Business Planning and Analysis). Casey specifically reviewed with Mr. Rubiola Andeavor’s

performance through September 2018 in the context of calculating the ICP payments to Andeavor

employees. In this conversation, Mr. Rubiola expressed his clear understanding that Marathon was

committed to pay the full non-prorated ICP bonuses to Andeavor employees, regardless of whether

their employment continued through the end of the year or terminated in advance.

        23.      Marathon promised Plaintiffs it would pay them non-prorated ICP bonuses to

incentivize them to work tirelessly through the merger’s closing and toward the combined

company’s long-term goals in order to ensure continuity and the continued success of Andeavor’s

businesses following the merger. Based, in part, on Marathon and Andeavor’s representations that

Marathon would pay full 2018 non-prorated ICP bonuses, Plaintiffs exceeded their performance

expectations.

        24.      Defendants made the commitment to pay the full non-prorated ICP bonuses with

the clear intent of inducing reliance by Plaintiffs and other Andeavor employees. Plaintiffs relied

on this commitment personally as a factor in agreeing to the terms of their separation. Specifically,



Human Resources Officer. After the announcement, Ms. Laird spent considerable time at Marathon’s headquarters
in Findlay, Ohio working with Marathon’s Chief Executive Officer Gary Heminger on transition and change-in-
control issues. After the announcement, it was apparent Ms. Laird was acting as an agent of Marathon.
                                                           7
             Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 8 of 16




Ms. Harvey relied on Defendants’ representations in deciding she would not remain employed

with Marathon until December 31, 2018.

       25.     On or about October 3, 2018, Marathon acquired Andeavor for $23.3 billion. Upon

closing, Andeavor ceased to exist, its common stock discontinued trading on the New York Stock

Exchange, and Marathon assumed Andeavor’s contractual obligations and common law liabilities.

       26.     Mr. Morrison was involuntarily terminated without cause on October 3, 2018.

       27.     Ms. Harvey was involuntarily terminated without cause on October 12, 2018.

       28.     Mr. Morrison met with Wendy Salmon, Vice President of Compensation, Fritz

Aldrine from the legal department, and Anna Palacios-LeBlanc, the lead Marketing Human

Resources Business Partner on or about September 25, 2018, for his exit interview. In that meeting,

Ms. Salmon specifically discussed Mr. Morrison’s 2018 ICP bonus and assured Mr. Morrison he

would receive a full-year non-prorated ICP bonus for 2018.

       29.     In addition to receiving confirmation of the amendment to the 2018 ICP in the form

of the Employee Severance & Benefit Treatment Guide, Ms. Harvey initiated multiple

conversations to request verbal confirmation that she would receive a full-year 2018 ICP bonus.

In August 2018, she spoke with human resources representatives Christy Wisely twice and Laura

Mendoza once about her ICP bonus. Both Ms. Wisely and Ms. Mendoza reiterated that Ms. Harvey

would receive a full-year non-prorated 2018 ICP bonus.

       30.     In executing their Separation Agreements, based on the language in those

agreements and the accompanying Employee Severance and Benefit Treatment Guides, as well as

communications with company representatives, Plaintiffs understood that they would receive a

full 2018 non-prorated ICP bonus in March 2019.




                                                    8
             Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 9 of 16




       31.     On or around March 5, 2019, Marathon (from Marathon’s own payroll account)

paid Mr. Morrison and other employees their 2018 ICP bonus

       32.     On or around April 8, 2019, Marathon (from Marathon’s own payroll account) paid

Ms. Harvey and other eligible employees their 2018 ICP bonuses.

       33.     Marathon did not pay full non-prorated bonuses, but rather prorated the 2018 ICP

bonuses based on Plaintiffs’ last days of employment.

       34.     Plaintiffs have repeatedly demanded that Marathon fulfill its promise to pay full

2018 non-prorated ICP bonuses, but to date Marathon has refused to do so.

                          V.      CLASS ACTION ALLEGATIONS

       35.     Plaintiffs bring this action as a class action under Rules 26(a) and (b)(3) of the

Federal Rules of Civil Procedure, on behalf of themselves and all others similarly situated.

       36.     Plaintiffs seeks to represent a Rule 23(b) (3) class initially defined as: All eligible

Marathon employees who were terminated without cause prior to December 31, 2018 and did not

receive their full 2018 non-prorated ICP bonuses.

       37.     Excluded from the Class are Defendants, their employees, officers, directors, legal

representatives, heirs, successors, and wholly or partly owned subsidiaries, the judge and court

staff to whom this case is assigned.

       38.     Plaintiffs reserve the right to amend the definition of the Class if discovery or

further investigation reveals that the class should be expanded or otherwise modified.

                                Numerosity and Ascertainability

       39.     This action satisfies the requirements of Federal Rule of Civil Procedure 23 (a)(1).

Plaintiffs are informed and believe there are approximately fifty eligible employees who did not




                                                     9
              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 10 of 16




receive their full 2018 non-prorated ICP bonuses. Individual joinder of all Class Member is

impracticable.

        40.      Each of the Classes is ascertainable because its members can be readily identified

using public information. Plaintiffs anticipate providing appropriate notice to each certified Class,

in compliance with Federal Rule of Civil Procedure 23(c)(2)(b), to be approved by the Court after

class certification.

                                 Predominance and Commonality

        41.      This action satisfies the requirements of Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3) because questions of law and fact that have common answers predominate over

questions affecting only individual Class Members. These include, without limitation, the

following:

                 a) Whether Marathon violated the terms of its separation agreements with
                    Plaintiffs as alleged herein;

                 b) Whether Marathon failed to pay Plaintiffs their full 2018 non-prorated ICP
                    bonuses; and

                 c) To what extent the members of the Class have sustained damages and the
                    proper measure of damages.

                                              Typicality

        42.      This action satisfies the requirements of Federal Rule of Civil Procedure 23(a)(3)

because Plaintiffs claims are typical of the claims of the Class members, and arise from the same

course of conduct by Marathon.

                                      Adequate Representation

        43.      Plaintiffs will fairly and adequately represent and protect the interests of the Class.

Plaintiffs have retained counsel with substantial experience in prosecuting complex class actions.



                                                       10
             Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 11 of 16




       44.     Plaintiffs and their counsel are committed to vigorously prosecuting this action on

behalf of the Class, and have the financial resources to do so. Neither Plaintiffs nor their counsel

have interests adverse to those of the Class.

                                            Superiority

       45.     This action satisfies the requirements of Federal Rule of Civil Procedure 23(b)(3)

because the class action is superior to other available methods of fair and efficient adjudication of

this controversy. The common questions of law and fact regarding Marathon’s conduct and

responsibility predominate over any questions affecting only individual Class members.

       46.     The burden imposed on the judicial system by individual litigation by even a small

fraction of the Class would be extensive, making class adjudication the superior alternative under

Federal Rule of Civil Procedure 23(b)(3).

       47.     The conduct of this action as a class action presents far fewer management

difficulties, far better conserves judicial resources and the parties’ resources, and far more

effectively protects the rights of each Class member than would piecemeal litigation. Compared

to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation, the challenge of managing this action as a class action are substantially

outweighed by the benefits to the legitimate interests of the parties, the court, and the public of

class treatment in this court making class adjudication superior to other alternatives, under Federal

Rule of Civil Procedure 23(b)(3)(D).

       48.     Plaintiffs are not aware of any obstacles likely to be encountered in the management

of this action that would preclude its maintenance as a class action. Rule 23 provides the Court

with authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges. The Court may, on motion of Plaintiffs or on its own


                                                     11
              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 12 of 16




determination, certify classes for claims sharing common legal questions; utilize the provisions of

Rule 23(d) to certify any particular claims, issues, or common questions of law or fact for class-

wide adjudication; certify and adjudicate bellwether class claims; and utilize Rule 23(c)(5) to

divide any Class into subclasses.

        49.     The undersigned counsel for Plaintiffs and the Class request that this Court appoint

them to serve as Class counsel; first on an interim basis and then on a permanent basis pursuant to

Federal Rule of Civil Procedure 23(g). Undersigned counsel will fairly and adequately represent

the interests of the Class, have identified or investigated the Class’ potential claims, are

experienced in handling class actions, other complex litigation, and contract claims of the type

asserted in this action, know the applicable law, will commit sufficient resources to represent the

class, and are best able to represent the Class.

                                 VI.     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                                        Breach of Contract

        50.     Plaintiffs incorporate by reference the allegations made in the preceding paragraphs

as if fully set forth herein.

        51.     Plaintiffs and Marathon entered into valid and enforceable agreements, wherein

Marathon agreed to pay Plaintiffs their full 2018 non-prorated ICP bonuses.

        52.     Plaintiffs fulfilled their contractual obligations under their agreements with

Marathon.

        53.     Marathon breached its agreements with Plaintiffs by refusing to pay them their full

2018 non-prorated ICP bonuses.




                                                    12
              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 13 of 16




        54.     Plaintiffs have been damaged as a direct and proximate result of Marathon’s breach

of contract in an amount to be proven at trial.

                                 SECOND CLAIM FOR RELIEF

                                       Declaratory Judgment

        55.              Plaintiffs incorporate by reference the allegations made in the preceding

paragraphs as if fully set forth herein.

        56.     Plaintiffs request that the Court enter the following declaratory relief:

                A.       A judgment certifying the proposed Rule 42(b)(3) Class and designating

Plaintiffs as the named representative of the Class, and designating the undersigned as Class

Counsel;

                B.       A judgment that Plaintiffs and Marathon entered into valid and enforceable

agreements, wherein Marathon agreed to pay Plaintiffs their full 2018 non-prorated ICP bonuses;

                C.       A judgment that Marathon refused and failed to pay Plaintiffs their full 2018

non-prorated ICP bonuses;

                D.       A judgment that Plaintiffs fully performed their obligations in their

agreements with Marathon; and,

                E.       A judgment that Plaintiffs are entitled to recover damages from Defendants.

                                  THIRD CLAIM FOR RELIEF

                                        Specific Performance

        57.     Plaintiffs incorporate by reference the allegations made in the preceding paragraphs

as if fully set forth herein.

        58.      Plaintiffs seek the equitable remedy of specific performance of their agreements

with Marathon – namely, that Marathon pay them their full 2018 non-prorated ICP bonuses.


                                                      13
              Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 14 of 16




        59.     Marathon failed and refuses to comply with its obligation to pay Plaintiffs their full

2018 non-prorated ICP bonuses.

        60.     Plaintiffs are entitled to specific performance of his/their agreement/s with

Marathon to enforce Marathon’s obligation to pay Plaintiffs their full 2018 non-prorated ICP

bonuses.

        61.     Plaintiffs fully performed their obligations in their agreements with Marathon.

                            VII.   ATTORNEYS’ FEES AND COSTS

        62.     Plaintiffs incorporate by reference the allegations made in the preceding paragraphs

as if fully set forth herein.

        63.     Plaintiffs seek an award of all reasonable and necessary attorneys’ fees and costs

under all other applicable statutory and common law provisions, in addition to any other relief and

actual and special damages requested herein.

        64.     Plaintiffs seek recovery of all reasonable and necessary attorneys’ fees and costs

incurred relating to this matter, including any and all attorneys’ fees that may be necessary in

connection with any appeal of this Court’s judgment, at all levels of the appellate process.

                                VIII. CONDITIONS PRECEDENT

        65.     All conditions precedent to the relief sought by Plaintiffs have occurred or have

been performed.

                                     IX.        JURY DEMAND

        66.     Plaintiffs demand a jury trial.

                                           X.     PRAYER

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated, pray

for judgment as follows:


                                                     14
    Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 15 of 16




A. A judgment certifying the proposed Rule 23(b)(3) Class and designating Plaintiffs as
   the named representative of the Class, and designating the undersigned as Class
   Counsel;

B. A judgment of all declaratory relief in favor of Plaintiffs and the Class, as requested in
   this Petition and/or any subsequent amended or supplemental petitions;

C. A judgment in favor of Plaintiffs and the Class of all available damages allowed for by
   law, including interest, in an amount to be proven at trial; the monetary relief sought
   by the class is over $75,000;

D. Equitable relief (specific performance);

E. An award of attorneys’ fees and costs;

F. An award of pre-judgment and post-judgment interest, as provided by law; and,

G. Any and all further relief, both in law and equity, to which Plaintiffs may be deemed
   justly entitled.


                               Respectfully submitted,

                               /s/ Stephanie A. Rzpeka
                               Stephanie A. Rzepka
                               Texas State Bar No. 24102442
                               stephanie.rzepka@tuckerellis.com
                               TUCKER ELLIS LLP
                               405 Main Street, Suite 1000
                               Houston, TX 77002
                               281.657.0730
                               281.657.0739 (fax)

                               -and-

                               Scott J. Stitt
                               Ohio State Bar No. 0073943
                               scott.stitt@tuckerellis.com
                               Application for Admission Pro Hac Vice Forthcoming
                               TUCKER ELLIS LLP
                               175 South Third Street, Suite 520
                               Columbus, OH 43215
                               614.358.9304
                               614.358.9712 (fax)

                               -and-


                                              15
            Case 5:20-cv-00480 Document 1 Filed 04/17/20 Page 16 of 16




                                Chelsea M. Croy Smith
                                Ohio State Bar No. 0091011
                                chelsea.croy@tuckerellis.com
                                Application for Admission Pro Hac Vice Forthcoming
                                TUCKER ELLIS LLP
                                950 Main Avenue, Suite 1100
                                Cleveland, OH 44113
                                216.696.5756
                                216.592.5009 (fax)

                                ATTORNEYS FOR PLAINTIFFS MICHAEL J.
                                MORRISON AND DANA HARVEY, INDIVIDUALLY
                                AND AS A PUTATIVE CLASS ACTION PURSUANT
                                TO FRCP 23(a) AND (b)(3), ON BEHALF OF ALL
                                OTHERS SIMILARLY SITUATED




                                            16
4615481.1
